                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


GEORGE MITCHELL                                                  PLAINTIFF


VS.                       CASE NO. 4:17CV00250 PSH


UNION PACIFIC RAILROAD
COMPANY                                                          DEFENDANT


                                   JUDGMENT

      Pursuant to the Order filed this date, judgment is entered dismissing this case

with prejudice. The relief sought is denied.

      IT IS SO ORDERED this 7th day of January, 2020.



                                       UNITED STATES MAGISTRATE JUDGE
